                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                  Case No. 18-cv-06814-HSG
                                   8                     Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE OPPOSITION TO
                                   9               v.                                       DEFENDANT’S SUMMARY
                                                                                            JUDGMENT MOTION
                                  10     A. JACKSON,
                                                                                            Re: Dkt. No. 27
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Good cause being shown, plaintiff’s request for an extension of time to file his opposition

                                  14   to defendant’s summary judgment motion is GRANTED. Dkt. No. 27. Plaintiff shall file his

                                  15   opposition by November 4, 2019. Defendant shall file a reply brief no later than 14 days after the

                                  16   date the opposition is filed. The motion shall be deemed submitted as of the date the reply brief is

                                  17   due. No hearing will be held on the motion

                                  18            This order terminates Dkt. No. 27.

                                  19            IT IS SO ORDERED.

                                  20   Dated:

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
